Citation Nr: 1302787	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to December 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

It appears that the RO certified two issues for appeal:  (1) service connection for prostate cancer, including as due to ionizing radiation exposure and (2) service connection for urinary tract cancer.  In this regard, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

In this case, even though the issue of service connection for urinary tract cancer was certified for appeal, on VA Form 8, in May 2012, the Board finds that the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Importantly, the RO also took no action in that nearly two-year period (i.e., between the time of the April 2010 substantive appeal and May 2012 RO certification of issues for appeal) to develop or adjudicate the issue of urinary tract cancer.  

Moreover, and of equal import, the Veteran has not submitted any statements indicating that he wished to appeal the urinary tract cancer matter or that he currently believes the matter is on appeal.  Rather, in the Veteran's April 2010 substantive appeal (VA Form 9), the Veteran expressly limited his appeal to the issue of entitlement to service-connection for prostate cancer as a result of exposure to ionizing radiation.  He did not indicate any desire, in his substantive appeal, to also appeal the additional claim for urinary tract cancer.  Similarly, the subsequent statement by the Veteran's accredited representative, dated in May 2012, continued to list the only issue at hand as service connection for prostate cancer due to exposure to ionizing radiation.  The Board concludes that the issue regarding service connection for urinary tract cancer is not currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As discussed, the Veteran perfected an appeal of the issue of entitlement to service connection for prostate cancer, including as due to ionizing radiation exposure.  In his April 2010 substantive appeal (VA Form 9) addressing this issue, he marked the box declining a Board hearing.  Since then, the Veteran appears to have changed his mind.  His recent statement, dated in December 2012, indicates that that he currently desires a videoconference hearing at the VA office in San Antonio, Texas.  So the Veteran must be scheduled for a videoconference hearing there, before deciding his appeal.  38 C.F.R. § 20.700 (2012).






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  If possible, schedule the hearing at a VA office in San Antonio, Texas.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If he changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

